Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on July 14, 2021. Claims 1-2, 4, 7-8 and 10-20 have been amended. Claim 21 has been cancelled. Claims 3, 5-7 and 9 were previously withdrawn. Claims 1-2, 4, 7-8 and 10-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1: On line 1, change “A LED lamp having” to --A LED lamp comprising--. On line 12, change “LED chips the” to --LED chips, the--.
Claim 15: On line 6, change “ connected the block” to --connected to the block--.

	Claims 1-2, 4, 7-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-2, 4, 7-8 and 10-20, the cited prior art of record does not teach or fairly suggest an LED lamp wherein, along with the other claimed features, , is set so that after the LED lamp is switched OFF of the power supply and ON again, I. chain is turned ON and when the LED lamp is switched OFF of the power supply and a time for switching is exceeded, the timing circuit for switching .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896